DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to application filed on 08/24/2021. Claims 1-20 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitation “…said determining a mode of transportation for said traveler is based at least in part on observed vibration level information related to said mobile communication device …" of claim 16, was not described in the specification in such a way as to one skilled in the relevant art to know how the determination is done .  

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
              Claims 18 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention because “said determining” is lacking sufficient antecedent basis in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5,9-10,13,17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Uchida; Publication No JP 2004030082 A).
As per claim 1; UCHIDA discloses a method for assisting a traveler through an intersection, the method comprising: 
providing a mobile communication device associated with a traveler ([0047] user of mobile phone 200), said mobile communication device being configured to transmit its location and direction of travel information ([0042] the mobile phone 200 transmits the position information and the moving direction information); 
determining a mode of transportation for said traveler([0075] the mobile phone information database 417 includes various data related to the emergency vehicle 100 corresponding to the ID number of each mobile phone 200, that is, the type of the emergency vehicle 100, the police vehicle, the fire engine, and the like);
 evaluating said location and direction of travel information to determine if said traveler is approaching an intersection (Fig.2&[0037-0038] determining to switch the traffic light A or the like located intersection from the position and the moving direction of the emergency vehicle 100 based on the received position information and the moving direction information of the mobile phone 200 ); 
if said traveler is approaching said intersection, assigning a priority to said traveler for said traveler to go through said intersection based at least in part on said determined mode of transportation ([0037-0038] wherein switching the traffic light based on recognizing the type of vehicle [0075] is assigning priority): and
 altering a traffic signal at said intersection based on said assigned priority ([0037-0038,0075] switching the traffic light based on recognizing the type of vehicle).  
As per claim 2; UCHIDA discloses the method of claim 1. wherein said mobile communication device only transmits said direction of travel information if said mobile device is in a preselected detection zone proximate said intersection (Abstract).  
As per claim 3; UCHIDA discloses the method of claim 1 wherein said direction of travel information comprises the direction that said mobile communication device is moving ([0042,0075]).  
As per claim 4; UCHIDA discloses the method of claim 1 wherein said direction of travel information comprise the direction that said mobile communication device is pointed ([0042,0075]).    
As per claim 5; UCHIDA discloses the method of claim 1, wherein said direction of travel information comprises a direction indicated on said mobile communication device ([0042,0075]).     
As per claim 9; UCHIDA discloses the method of claim 1. wherein said mode of transportation is a motor vehicle ([0042,0075]).    
As per claim 10; UCHIDA discloses the method of claim 1, wherein said determining a mode of transportation for said traveler comprises determining whether said traveler is a pedestrian or is aboard a vehicle ([0042,0075]).   
As per claim 13; UCHIDA discloses the method of claim 1. wherein said determining a mode of transportation for said traveler is based at least in part on said location and direction of travel information ([0042,0075]).     
As per claim 17; UCHIDA discloses the method of claim 1, wherein said assigning a priority to said traveler for said traveler to go through said intersection is based at least in part on said location and direction of travel information ([0042,0075]).      
 As per claim 18; UCHIDA discloses the method of claim 1, wherein said determining uses information received from a vehicle ([0075]).  
As per claim 19; UCHIDA discloses the method of claim 18. wherein said vehicle is an autonomous vehicle.  
As per claim 20; UCHIDA discloses The method of claim 1, wherein said determining uses information from an app stored on said mobile communication device([0075]).

                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over (Uchida; Publication No JP 2004030082 ) in view of (Slavin;  Publication  No US 20140278052) .
As per claim 6; UCHIDA does not explicitly discloses said mode of transportation is an autonomous vehicle.  
However, Slavin disclose said mode of transportation is an autonomous vehicle ([0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine UCHIDA and Slavin by incorporating the teaching of Slavin into the method of UCHIDA.
One skilled in the art would be motivated to modify UCHIDA and Slavin as described above in order to improv traffic planning and management as well as traffic simulation and prediction.
As per claim 7; UCHIDA and Slavin disclose the method of claim 1, wherein said mode of transportation is a bicycle (Slavin [0035]).  
48As per claim 8; UCHIDA and Slavin disclose the method of claim 1, wherein said mode of transportation is a personal mobility device (Slavin [0035]). 
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over (Uchida; Publication No JP 2004030082 ) in view of (Taylor;  Publication  No US 20150213713) .
As per claim 11, UCHIDA does not explicitly disclose determining a type of vehicle said traveler is aboard if said each traveler is determined to be aboard a vehicle. 
However, Taylor teaches determining a type of vehicle said traveler is aboard if said each traveler is determined to be aboard a vehicle ([0011,0068]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine UCHIDA and Taylor by incorporating the teaching of Taylor into the method of UCHIDA.
One skilled in the art would be motivated to modify UCHIDA and as described above in order to control competing flows of traffic.
As per claim 12; UCHIDA and Taylor disclose the method of claim 11, wherein said assigned priority is a higher priority if said determined mode of transportation is selected from the group consisting of: a carpool vehicle, a mass transit vehicle. a municipal vehicle, and an autonomous vehicle (Taylor [0011,0068]).  
As per claim 14; UCHIDA and Taylor disclose the method of claim 1. wherein said determining a mode of transportation for said traveler is based at least in part on observed speed information related to said traveler (Taylor [0017,0011,0068]).   
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over (Uchida; Publication No JP 2004030082 ) in view of (Bachelder;  Publication  No US 20050128103) .
As per claim 15, UCHIDA does not explicitly disclose said determining a mode of transportation for said traveler is based at least in part on observed acceleration information related to said traveler.  
However, Bachelder teaches determining a type of vehicle said traveler is aboard if said each traveler is determined to be aboard a vehicle ([0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine UCHIDA and Bachelder by incorporating the teaching of Bachelder into the method of UCHIDA.
One skilled in the art would be motivated to modify UCHIDA and Bachelder as described above in order to control competing flows of traffic.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687